Title: To Benjamin Franklin from Dumas, 14 September 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 14e. 7bre. 1779.
Une course faite à Amsterdam, pour les objets que vous savez, a seule pu m’empêcher de prendre la plume, dès mon arrivée ici, pour vous remercier de toutes les bontés que vous m’avez témoignées. Je n’entreprendrai pas de vous peindre par des paroles la reconnoissance que j’en ressens; je ne ferois qu’affoiblir l’idée d’un sentiment très-vif & profond. Je vous dirai seulement, que dans ma solitude ici j’éprouve que l’on ne se sépare pas de vous impunément, & qu’il faut de la force pour se consoler de ne pas être près de Vous.
L’équipage du Vaisseau de guerre Hollandois au Texel reste toujours soulevé. Ces gens, au nombre de 60 (car ils ne forcent personne de rester), se comportent d’ailleurs avec un calme singulier, font le service, tant pour leur sûreté, que pour celle du Vaisseau & de son contenu, & laissent aborder tous les jours un canot parlementaire. Mais ils sont déterminés à se faire sauter avec le navire, si l’on veut leur faire violence, préférant de périr en braves gens, plutôt que sur l’échafaut. Ils prétendent qu’on veut violer leur capitulation; la voix publique leur donne raison. Il y a Conseil de guerre à ce sujet au Texel.
Les affaires politiques sont toujours ici sur le même pied. Les Convois ne se donnent point, pas même pour les Vaisseaux & cargaisons dont on ne dispute point, parce qu’on ne veut pas que les vaisseaux & chargés de bois profitent de l’occasion, en se joignant aux flottes convoyées. La Ville de Leide a enfin dû accéder au parti d’Amsterdam, qui est actuellement de 8 à 9 villes: autrement tous les trafiquants en Laine, qui font un grand commerce de cet Article, qu’ils envoient entre autres en Flandres, alloient se retirer à Amsterdam.
L’Etat actuel de la question, ou l’objet des délibérations de la province est, si elle prendra ses mesures séparément pour la protection de son commerce. On vous communiquera, Monsieur, d’une autre part, un petit supplément à ces nouvelles politiques, que je n’ai pu mettre ici tout cru, sans exposer mon chiffre avec l’ami à la comparaison qu’en pourroient faire des curieux indiscrets ici ou en chemin, si par hazard on s’avisoit d’ouvrir les Lettres.
Je suppose Mr. votre fils absent. Je fais bien des voeux pour son heureux retour, & pour qu’il vous rapporte une bonne cargaison de Lauriers. En attendant, je prends part à la joie que doivent vous avoir causé les bonnes nouvelles de l’Ouest, & suis avec le respectueux attachement qui vous est voué pour la vie, Monsieur, Votre très-humble & très-obéissant serviteur
Dumas
Paris à Son Exc. M. Franklin M. P. des E. U. d’A.
 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plenipe. des Etats- / Unis en France / à Passy./.
Notation: Dumas Lahaie 14. 7bre. 1779.
